Citation Nr: 0830307	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  03-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an enlarged 
prostate.

2.  Entitlement to service connection for urinary tract 
infections.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION


The appellant is a veteran who served on active duty from 
October 1961 to October 1962.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In March 
2004 a Travel Board hearing was held before the undersigned; 
a transcript of the hearing is of record.  The case was 
before the Board in August 2004, when it was remanded for 
additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

Unfortunately, it appears that additional development is 
necessary to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claims.  The 
Board notes that VA has a heightened duty to assist the 
veteran in developing his claims because his service 
treatment records have been lost.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  In a statement received by the RO in 
January 2007, the veteran, for the first time, reported that 
he receives disability benefits from the Social Security 
Administration (SSA).  The determination awarding the veteran 
SSA benefits and the records considered in conjunction with 
that determination are not associated with his claims file.  
Such records may contain information pertinent to his claims, 
are constructively of record, and (per governing caselaw) 
must be obtained.  See Murinscak v. Derwinski, 2 Vet.App. 363 
(1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should obtain a copy of the 
decision awarding the veteran SSA 
disability benefits and copies of the 
record upon which the award was based.

2.  The RO should review the records 
received from SSA, arrange for any further 
development that may be suggested by such 
records, the readjudicate the matters on 
appeal.  If any claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

